MORROW, P. J.
The offense is robbery with firearms; penalty, confinement in the penitentiary for a period of 35 years.
The indictment is regular and regularly presented.
Neither bills of exception nor statement of facts are found- in the record. No ruling or action of the trial court is presented for review. No fundamental vice in the trial has been perceived.
The sentence is wrong in failing to give effect to the Indeterminate Sentence Law (Code Cr. Proc. 1925, art. 775). The judgment and sentence should condemn the appellant to confinement in the state penitentiary for a term ©f not less than 5, nor more than 35 years. In that particular the judgment is reformed, and, as reformed, it is affirmed.